COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-08-013-CV
STEPHEN
LEE WILSON, M.D.                                                 APPELLANT
 
                                                   V.
 
AICCO,
INC.                                                                          APPELLEE
 
                                               ----------
             FROM THE 67TH
DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
On March 19, 2008, we notified appellant that his brief had not been
filed as required by Texas Rule of Appellate Procedure 38.6(a).  TEX. R. APP. P.
38.6(a).  We stated that we could dismiss
the appeal for want of prosecution unless appellant or any party desiring to
continue this appeal filed with the court by March 31, 2008 a response showing
grounds for continuing the appeal.  We
have not received any response.




Because appellant=s brief has not been filed, we dismiss the appeal for want of
prosecution.  See TEX. R. APP. P. 38.8(a), 42.3(b).
Appellant shall pay all costs of this appeal, for which let execution
issue.
 
PER CURIAM               
 
 
PANEL D:  DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED:  April 10, 2008
 




[1]See Tex. R. App. P. 47.4.